FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                  September 18, 2007
                              FO R TH E TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

    JIAN HUI LI,

                Petitioner,

    v.                                                    No. 06-9589
                                                       (No. A77-293-377)
    PETER D. KEISLER, * Acting United                 (Petition for Review)
    States Attorney,

                Respondent.



                              OR D ER AND JUDGM ENT **


Before H E N RY and A ND ER SO N, Circuit Judges, and BROR BY, Senior Circuit
Judge.




         Petitioner Jian Hui Li, a Chinese citizen, seeks review of a Board of

Immigration Appeals (BIA) order adopting the decision of an Immigration Judge

(IJ) denying his application for asylum, withholding of removal, and relief under



*
 Pursuant to Fed. R. App. P. 43(c)(2), Peter D. Keisler is substituted for A lberto
R. Gonzales as of September 17, 2007.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the Convention Against Torture (CAT). 1 W e hold that M r. Li has failed to carry

the heavy burden placed on those challenging adverse asylum and withholding

determ inations. A ccordingly, w e deny his petition for review.

      M r. Li attempted to enter this country on November 11, 1999, without a

valid entry document. The Department of Homeland Security (DHS) comm enced

removal proceedings against him by filing a notice to appear. M r. Li conceded

removability, but applied for the above-noted relief.

      To obtain asylum, M r. Li had to prove that he is a refugee as defined in

8 U.S.C. § 1101(a)(42)(A ), and then persuade the Attorney General to exercise his

discretionary authority to grant relief, see id. § 1158(b). The IJ concluded that he

did not meet the threshold criterion of establishing that he is a refugee. The BIA

summarily affirmed.

      A petitioner may demonstrate his entitlement to refugee status by showing

that he has suffered past persecution, or that he has a well-founded fear of future

persecution, on account of his “race, religion, nationality, membership in a

particular social group, or political opinion.” Vatulev v. Ashcroft, 354 F.3d 1207,

1209 (10th Cir. 2003). Our review is limited “to evaluating whether the record on

the w hole provides substantial support for that determination or, rather, is so




1
      M r. Li does not mention his claim for CAT relief in his brief in this court;
accordingly, we consider any argument pertinent to that claim waived for
purposes of appeal.

                                         -2-
decisively to the contrary that a reasonable factfinder would have concluded

[M r. Li] is a refugee.” Id.

        M r. Li contends that while he lived in China, the Chinese government

persecuted him for his resistance to its coercive population control program. For

purposes of asylum eligibility,

        a person who . . . has been persecuted for . . . resistance to a coercive
        population control program, shall be deemed to have been persecuted
        on account of political opinion, and a person who has a well founded
        fear that he or she will be forced to undergo [sterilization] or subject
        to persecution for . . . failure [or] refusal [to be sterilized] or
        resistance [to a coercive population control program] shall be deemed
        to have a well founded fear of persecution on account of political
        opinion.

8 U.S.C. § 1101(a)(42).

        At the hearing before the IJ, M r. Li described his experiences w ith Chinese

population control officials. The IJ found his testimony credible. M r. Li testified

that his parents were farmers in the Fujian province. As Catholics, they did not

believe in China’s so-called “one-child policy.” After M r. Li’s birth, he testified,

his parents went into hiding for eight years to avoid being involuntarily sterilized.

During the time they were in hiding, they had two more children, in 1988 and

1992.

        After the birth of M r. Li’s sister, their third child, the family resurfaced and

returned to their hometow n so that M r. Li could register to go to school. As a

result of regularizing their status with the authorities, M r. Li’s mother was forced



                                            -3-
to undergo sterilization. The family was also fined 35,000 Renminbi (RM B) for

violating the one-child policy, a sum that had to be paid in order for M r. Li to

attend school. 2

       The family was permitted to make payments on the fine. The government

later complained that the Li family paid too slowly and it imposed an interest rate

of 15 percent on the unpaid balance. M r. Li testified that population control

officials came to their house frequently, urging them to pay the fine. If the family

failed to make a payment or paid late, the officials would seize their belongings.

The officials also argued with M r. Li’s father. One such argument escalated into

a physical fight. On that occasion and one other occasion, the father w as jailed.

       Nevertheless, his parents continued to make payments on the fine and

M r. Li attended school until he reached the age of 15. At that point, a drought

struck his hometown, drastically reducing his parents’ income from farming and

their ability to make payments on the fine. At around this time, M r. Li also got

into a physical altercation with family planning officials when they tried once

again to seize the family’s possessions. During the fight, M r. Li’s forearm was

broken. Since his parents could no longer pay the fine, M r. Li was forced to quit

school. Three months later, he left China.




2
      M r. Li estimated that this amount of Chinese currency was equivalent to
$4,000 in United States currency. Admin. R. at 113.

                                          -4-
      The IJ concluded that the incidents that M r. Li described, even if true,

constituted at most harassment and discrimination, but not past persecution within

the meaning of the asylum statute. He further concluded that M r. Li did not have

a well-founded fear of being sterilized. W hile his mother might have a case for

asylum based on her involuntary sterilization, the IJ did “not believe . . . that the

fact that the mother was sterilized 12 years ago gives this respondent, who is a

20-year-old single man, a basis for claiming that he has an objectively reasonable

fear of being sterilized in [China].” Admin. R. at 82. The IJ further concluded

that upon return to China, M r. Li would have to have a first child and then a

second before he would be in any danger of sterilization. Finally, he found no

evidence “that the government of China is going to be after him because his

parents have more than the allotted number of children” or because they “still

haven’t managed to pay off the family planning offense fine or penalty.” Id. at

83. W hile the Chinese government might incarcerate or interrogate him for

leaving the country without permission, there was no evidence that he would be

persecuted in the future based on one of the statutory grounds.

      Upon the record we have, we cannot say that any reasonable fact-finder

would have had to conclude that M r. Li is a refugee. On petition for review , his

primary arguments concern past persecution. He presents two forms of past

persecution he contends satisfy the statute: deprivation of his right to education




                                          -5-
and the physical injury he received during his fight with population control

officials.

       The record reveals that the reason M r. Li was excluded from education (for

three months, until he left China) was that his parents had failed to make

payments on the family planning offense fine due to a loss of income resulting

from a drought. Prior to the drought, his family made payments for many years

and he was permitted to attend school during those years. M r. Li has made no

showing that he w ould have been excluded from education if his family’s

financial situation had improved and if they were therefore able to resume making

payments on the fine. In sum, his temporary exclusion from educational benefits

was the result of economic circumstances tied only very indirectly to his family’s

resistance to China’s one-child policy.

       M r. Li’s broken arm or wrist is a more serious matter, 3 but not one that

requires that he be accorded refugee status, given all the circumstances of this

case. W hile the injury is regrettable, M r. Li does not deny that it resulted from a

fight in which he actively participated. It appears, in fact, that he voluntarily

intervened in a financial dispute between his parents and family planning




3
       The IJ characterized the injury as a broken wrist. See Admin. R. at 82.
The evidence is ambiguous concerning whether M r. Li broke his wrist or his arm.
See id. at 126-27. M r. Li does not contend that the IJ’s characterization requires
reversal of his decision. As we detail herein, however, even if it was a broken
arm, the evidence does not compel a finding of past persecution.

                                          -6-
officials. W e further note that M r. Li does not allege that he was threatened,

subjected to other incidents of abuse, detained, or subjected to other humiliating

or harmful acts beyond the physical injury he received. A single injury, on a

single occasion, of this type has been held insufficiently serious to give rise to

refugee status. See Zhu v. Gonzales, 465 F.3d 316, 319-20 (7th Cir. 2006)

(holding that alien w ho had been kicked and struck by family planning officials,

and hit on head with brick, requiring seven stitches, did not demonstrate injuries

sufficiently severe to constitute past persecution), cert. denied, 127 S. Ct. 2249

(2007); Tulengkey v. Gonzales, 425 F.3d 1277, 1280-81 (10th Cir. 2005)

(collecting cases regarding severity of incidents required to constitute past

persecution).

      M r. Li makes little specific argument concerning future persecution. He

notes that a successful showing of past persecution would raise a presumption of

a well-founded fear of future persecution. See Aplt. Br. at 7 (citing 8 C.F.R.

§ 208.13(b)(1)). As we have explained, however, he has failed to make show past

persecution and so the presumption has not been activated. He also makes a

conclusory argument concerning future persecution, that “[i]f the Petitioner is

sent back to China, he will face severe mental and physical torture and future

persecution. The torture will be in the form of detention, labor camp,

humiliations in public, or imprisonment.” Id. at 11. This argument fails to

address any of the IJ’s reasons for concluding that M r. Li failed to make a

                                          -7-
showing of a well-founded fear of future persecution. Reversal is not required

based on this conclusory argument.

      Finally, we note that because the standard for withholding of removal is

higher than that required for asylum, M r. Li’s failure to establish a well-founded

fear of persecution for asylum purposes necessarily makes him ineligible for

withholding of removal. See Estrada-Escobar v. Ashcroft, 376 F.3d 1042, 1048

(10th Cir. 2004).

      The petition for review is DENIED.


                                                     Entered for the Court



                                                     Stephen H. Anderson
                                                     Circuit Judge




                                         -8-